FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SONIA MARGARITA RAMIREZ,                         No. 06-74111

               Petitioner,                       Agency No. A072-263-412

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Sonia Margarita Ramirez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings, Urzua


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir. 2007), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that Ramirez

knowingly encouraged and assisted another alien in seeking entry to the United

States in violation of law. See 8 U.S.C. § 1182(a)(6)(E)(i); Urzua Covarrubias,

487 F.3d at 748-49.

      PETITION FOR REVIEW DENIED.




                                         2                                    06-74111